


Exhibit 10(g)

 

INDIVIDUAL TERMINATION

AGREEMENT, RELEASE AND WAIVER

 

This Agreement, Release and Waiver (“Agreement”) is entered into by and between
Irving B. Yoskowitz (“Employee”) and Constellation Energy Group, Inc.
(“Company”) (collectively, the “Parties”).

 

1.             In consideration of Employee’s resignation from the Company
effective October 31, 2008, (the “Separation Date”), and his provision of
certain waivers and releases as set forth in this Agreement, the Company agrees
to provide the following to Employee: (a) a separation payment (the “Separation
Payment”) totaling $4,750,000.00 (subject to applicable tax withholdings), which
will be paid in a lump sum following the seven-day revocation period outlined in
paragraph 13; and (b) a lump sum payment of $45,151.83 which represents Employee
and Company cost of medical and dental insurance for Employee until December 2,
2010, and for his spouse until October 11, 2014, which will be paid promptly
after January 1, 2009.  If Employee timely elects continuation coverage pursuant
to COBRA and continues to pay the applicable premium, Employee will be eligible
to continue these health insurance benefits from the Company pursuant to COBRA
(it being understood and agreed that COBRA shall be applied for this purpose
without regard to the maximum period for continuation coverage set forth in
Section 4980B(f)(2)(B)(i) of the Internal Revenue Code of 1986, as amended)
until December 2, 2010 in the case of Employee and until October 11, 2014 in the
case of Employee’s spouse; provided that (i) Employee and Employee’s spouse will
not be entitled to any continued coverage beyond the applicable termination date
specified above and (ii) such coverage may be terminated for Employee and
Employee’s spouse to the extent Employee and Employee’s spouse, respectively,
obtain health coverage in connection with subsequent employment of Employee
and/or Employee’s spouse.

 

Employee acknowledges and agrees that the foregoing consideration is over and
above any benefit to which Employee would be entitled under the Company’s
benefit plans and policies upon the termination of his employment.  Other than
Employee’s base salary and unused vacation accrued through the Separation Date
(which shall be paid promptly after the Separation Date), Employee acknowledges
and agrees that Employee is not entitled to any other consideration, separation
benefits or payments, or severance benefits or payments under any other Company
severance plan, program, arrangement or agreement, including any 2008 Annual
Incentive Plan Award.  Employee specifically cancels/forfeits options and
performance units granted in February 2007 and February 2008.  The options to
acquire 163,830 shares of Company common stock that were granted in June 2005 as
part of his employment offer, all of which have already vested, will not be
forfeited/canceled.  However, nothing in this Agreement affects any benefits to
which Employee may be entitled under the Company’s applicable tax-qualified
Pension Plan, his tax-qualified 401(k) or his benefit accrued as of the date
hereof under the Company’s Benefit Restoration Plan.

 

2.             The Company hereby agrees to provide the benefits set forth in
paragraph 1 to Employee from the Company’s general assets.  Employee is not
entitled to any of the consideration described in paragraph 1 of this Agreement
prior to the expiration of the seven-day

 

THIS IS A LEGAL DOCUMENT AND ALL 7 PAGES MUST BE RETURNED

 

--------------------------------------------------------------------------------


 

revocation period following his execution of the Agreement.  Such amounts set
forth in paragraph 1 are not subject to alienation, assignment, attachment,
garnishment or other legal process by or on behalf of Employee until such
amounts are actually received by him.  Such payments are subject to applicable
payroll tax withholding and will not be considered as compensation for purposes
of the Company’s retirement or welfare benefit plans.

 

3.             (a)       Contingent upon the Company’s payment of the Severance
Payment , Employee knowingly, freely and voluntarily agrees that, to the fullest
extent the law permits, he hereby releases and discharges the following
entities: the Company and any company controlling, controlled by or under common
control with the Company (“Affiliate”), their successors, officers, directors,
agents, representatives or employees (collectively, “Company Releasees”) from
any and all debts, obligations, suits, claims, demands, judgments or causes of
action of any kind whatsoever, known or unknown, in common law, by statute or on
any other basis, for equitable relief, compensatory, punitive or other damages,
expenses (including attorneys’ fees), and/or reimbursements of costs of any
kind, including, but not limited to any and all suits, claims, demands, rights
and/or causes of action which might arise out of allegations relating to a
claimed breach of contract (express or implied), tort, legal actions under Title
VII of the Civil Rights Act of 1964, as amended (42 U.S.C. §§ 2000e et seq.),
the Civil Rights Act of 1866 and 1871 (42 U.S.C. §§ 1981 and 1983), the
Americans with Disabilities Act (42 U.S.C. §§ 12101 et seq.), the Age
Discrimination in Employment Act (29 U.S.C. §§ 621 et seq.), the Equal Pay Act
(29 U.S.C. § 206(d)(1)), the Rehabilitation Act (29 U.S.C. §§ 701-704),
Executive Order 11246, the Employee Retirement Income Security Act of 1974, as
amended (29 U.S.C. §§ 1001 et seq.), the Worker Adjustment and Retraining
Notification Act (29 U.S.C. §§ 2101 et seq.), Federal, State or local wage and
hour laws or wage payment collection laws, or any other Federal, State, local or
common law which may include but not be limited to those concerning age, gender,
race, religion, national origin, disability or any other protected
classification or category which expressly or impliedly may form the basis of
alleged discrimination or retaliation, or any other law or regulation.  To the
extent any such actions are pending, Employee agrees that they are or will be
immediately withdrawn with prejudice before or upon his commencement of receipt
of the consideration set forth in paragraph 1.  Employee also knowingly and
voluntarily agrees that, to the fullest extent the law permits, he waives any
and all causes of action and will not participate in any judicial or arbitrable
action against the Company Releasees.  Employee further agrees that should any
person, organization, or other entity file, charge, claim or sue or cause or
permit to be filed any civil action, suit or legal proceeding involving any
matter occurring at any time prior to his execution of this Agreement, he will
not seek or accept any personal relief in such action, suit or legal
proceeding.  Employee is not, however, waiving claims that may arise based on
events occurring after he executes this Agreement.  Moreover, nothing in this
Agreement shall be construed to prohibit Employee from engaging in any activity
protected by the Sarbanes-Oxley Act (15 U.S.C. §§ 7201 et seq.).

 

Additionally, Employee does specifically, knowingly and voluntarily waive any
and all rights or claims he may have under the Age Discrimination in Employment
Act (ADEA).

 

(b)           In exchange for Employee’s agreement to grant the releases set
forth in paragraph 3(a) above and the other agreements contained herein, each of
the Company, its

 

2

--------------------------------------------------------------------------------


 

Affiliates and all other Company Releasees knowingly, freely and voluntarily
agrees that, to the fullest extent the law permits, he, she or it hereby
releases and discharges Employee, his immediate family members and all other
relatives and all their respective representatives, heirs, successors and/or
assigns (collectively along with Employee, the “Employee Releasees”) from any
and all debts, obligations, suits, claims, demands, judgments or causes of
action of any kind whatsoever, known or unknown, in common law, by statute or on
any other basis, for equitable relief, compensatory, punitive or other damages,
expenses (including attorneys’ fees), and/or reimbursements of costs of any
kind, including, but not limited to any and all suits, claims, demands, rights
and/or causes of action which might arise out of allegations relating to a
claimed breach of contract (express or implied), tort, extra-contractual causes
of action, regulatory or legislative proceedings, or any other legal or
equitable actions of any kind whatsoever.  To the extent any such actions are
pending, the Company and the other Company Releasees agree that they are or will
be immediately withdrawn with prejudice before or upon the effective date of
this Agreement.  The Company Releasees also knowingly and voluntarily agree
that, to the full extent the law permits, each of them waives any and all causes
of action and will not participate in any judicial or arbitrable action against
Employee or the other Employee Releasees.  The Company and the other Company
Releasees each further agrees that should any person, organization, or other
entity file, charge, claim or sue or cause or permit to be filed any civil
action, suit or legal proceeding involving any matter occurring at any time
prior to Employee’s execution of this Agreement, none of them will seek or
accept any personal relief in such action, suit or legal proceeding.  The
Company represents, warrants and covenants that it has all right and authority
to grant the releases contained in this paragraph 3(b) on behalf of itself and
the other Company Releasees.  Notwithstanding the above, Employee and the
Company acknowledge and agree that the Company is not waiving any claim or
action against Employee with respect to any material fraudulent misconduct of
Employee or any other material misconduct that has been concealed from the
Company’s Board of Directors or the Company’s Chief Executive Officer.  None of
the executive officers of the Company is currently aware of any such concealed
material fraudulent or other material misconduct.

 

(c)           The Company shall provide Employee the full and complete
indemnification and other rights and protections which must or may be provided
pursuant to the indemnity provisions of the Company’s bylaws and charter, true
copies of which are attached hereto as Annex A.  These provisions shall apply to
Employee in his capacity as officer and/or director.  Employee acknowledges and
agrees that (other than with respect to the employer’s share of payroll taxes)
the Company shall not have any liability or responsibility with respect to any
taxes, penalties, or interest payable with respect to  the benefits described in
paragraph 1.

 

In addition, to satisfy its own internal needs, the Company has chosen the
classification of payments to be paid Employee pursuant to this Agreement.

 

4.             Other than Employee’s base salary, unreimbursed business expenses
and unused vacation accrued through the Separation Date, Employee acknowledges
and agrees that he has been fully compensated for all work performed and time he
has worked while employed by the Company, and that he is not owed any
compensation, wages, salary, payments, remuneration or income from the Company
of any kind, except as provided in this Agreement.  Employee further

 

3

--------------------------------------------------------------------------------


 

acknowledges and declares that while he was employed by the Company, the Company
provided him with notice of his rights under the Family and Medical Leave Act of
1993 (“FMLA”) (29 U.S.C. 2601 et seq.), and that, during his employment, the
Company never denied any request by him for leave under the FMLA.  Employee and
Company further agree that the representations made by Employee in this
Agreement are admissions by Employee and are admissible, if offered by the
Company, as a sworn statement of fact by Employee in any proceeding between
them.

 

5.         Nothing in this Agreement, including the payment of any sum by the
Company, constitutes an admission by the Releasees of any legal wrong or the
admission of any legal wrong by Employee.

 

6.         The Parties agree that the terms of this Agreement including the
consideration set forth in paragraph 1 are confidential and will not be
disclosed to any non-parties hereto; provided, however, that Employee may
disclose such information to his spouse, personal attorney, and personal
accountant.  Should Employee wish to consult with anyone else he deems
appropriate to review this Agreement, he must first obtain the written consent
of the Company which will not be unreasonably withheld.  In addition, the
Company may disclose such information as is necessary, in its sole discretion,
to any of the Company Releasees, or to comply with federal, state or local
agencies.

 

7.         Employee agrees to refrain from making any untruthful, derogatory,
unflattering and/or disparaging oral or written statements or communications to
the public, or to any third party, about the Company Releasees, their business
practices, or about the business practices of any present or former officers,
directors, executives, employees, representatives, agents or customers, or any
related services of the Company Releasees or about any general matter concerning
the reputations, standing in the business community, or business practices of
the Company Releasees.  The foregoing actions shall be defined as “Disparaging”.

 

8.         The Company’s Officers, Directors and Executives agree to refrain
from Disparaging Employee.

 

9.         Employee acknowledges that while he was an active employee of the
Company or any Affiliate, he received or had access to confidential and
proprietary information which is a valuable, special and unique asset of the
Company Releasees.  Accordingly, Employee agrees that he shall not (directly or
indirectly) divulge or communicate to any person (except as compelled by order
of a court or other forum of competent jurisdiction if Employee provides the
Company with notice as promptly as possible after receipt of such an order
before complying with such order, to provide the Company the opportunity to
challenge the order) confidential information, or any other material
information, knowledge or data of the Company Releasees or their customers,
which is not generally known to the public.

 

Employee further agrees that he will, immediately upon termination of his
employment with the Company, and in no event later than twenty-four (24) hours
after termination, return to the Company all property of the Company Releasees
as well as all books, records, customer and pricing lists, correspondence,
contracts or orders, advertising or promotional materials, and other written,
typed or printed materials, whether furnished by any of

 

4

--------------------------------------------------------------------------------


 

the Company Releasees or prepared by Employee, which contain any information
relating to the Company Releasees’ business, and Employee agrees that he will
neither make nor retain copies of such materials.

 

10.       The Parties have attempted to limit Employee’s right to use
information only to the extent necessary to protect the Company Releasees from
unfair competition.  The Parties recognize, however, that reasonable people may
differ in making such a determination.  Consequently, the Company and Employee
hereby agree that, if the scope or enforceability of any restrictive covenant in
this Agreement is in any way disputed at any time, a court or other trier of
fact may modify and enforce the covenant to the maximum extent that it believes
to be enforceable under the circumstances existing at that time.

 

11.       The Parties recognize that, in the event of a breach by Employee or,
as applicable, a Company Releasee of the terms and conditions of this Agreement,
including the performance of the activities described in paragraphs 7 and 8 set
forth above, the Company or Employee, as the case may be, shall be entitled to
institute and prosecute proceedings, either in law or in equity, to obtain
damages for any breach of this Agreement and/or to enjoin Employee or such
Company Releasee from performing such activities.  Nothing herein contained
shall be construed to prevent or limit the Company or Employee from invoking any
remedy as provided herein or as may otherwise be available to Company or
Employee.

 

12.       Employee agree that during the pendency of any litigation or other
proceeding involving the Company or its Affiliates, (i) Employee shall not
communicate with anyone (other than Employee’s attorneys and tax and/or
financial advisors and except to the extent Employee determines in good faith is
necessary in the performance of Employee’s duties hereunder) with respect to the
facts or subject matter of any pending or potential litigation, or regulatory or
administrative proceeding involving the Company or any of its Affiliates, other
than any litigation or other proceeding in which Employee is a
party-in-opposition, without giving prior notice to the Company or the Company’s
counsel and (ii) Employee shall promptly notify the Company’s counsel in the
event that any other party attempts to obtain information or documents from
Employee (other than in connection with any litigation or other proceeding in
which Employee is a party-in-opposition) with respect to matters Employee
believe in good faith are related to such litigation or other proceeding. 
Employee agree to cooperate, in a reasonable and appropriate manner, with the
Company and its attorneys after the date hereof in connection with any
litigation or other proceeding arising out of or relating to matters in which
Employee was involved prior to the termination of Employee’s employment to the
extent the Company pays all expenses, including reasonable legal fees approved
in advance by the Company, Employee incurs in connection with such cooperation
and to the extent such cooperation does not unduly interfere (as determined by
Employee in good faith) with Employee’s personal or professional schedule.

 

13.       Employee acknowledges that he was given a period of at least
twenty-one (21) calendar days to review this Agreement.  Employee also
acknowledges that if this Agreement, signed by him, is not received by Scott D.
Price, Kirkland & Ellis LLP, 153 E. 53rd Street, New York, NY 10022-4611, on or
before November 26, 2008, this Agreement is null and void and

 

5

--------------------------------------------------------------------------------


 

unenforceable by the Parties, and Employee will not be entitled to the
consideration set forth in paragraph 1.

 

14.       Employee acknowledges that he has been specifically informed by the
Company that for a period of seven (7) calendar days following the date of his
execution of this Agreement (as indicated in the last paragraph of this
Agreement) he has the absolute right to revoke this Agreement by notifying Scott
D. Price, Kirkland & Ellis LLP, 153 E. 53rd Street, New York, NY 10022-4611, in
writing on or before the expiration of the seven (7) day period.

 

15.       This Agreement shall not become effective or enforceable until the
aforesaid seven (7) calendar day revocation period has expired.

 

16.       This Agreement supersedes any and all other agreements, including
Employee’s employment offer letter dated May 9, 2005 (“Offer Letter”) and
Employee’s Change In Control Agreement dated December 20, 2005 (“CIC
Agreement”), or proposals, written or oral, made by the Company or any Company
Releasee, or on their behalf, to Employee with the exception of any
Confidentiality Agreement, and this Agreement is the full and final
understanding between the Parties.  For the sake of clarity, Employee
acknowledges and agrees that he is not entitled to any benefits or payments
under his Offer Letter or CIC Agreement.

 

17.       The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.  This Agreement may only
be modified by a written agreement signed by the Parties.

 

18.       This Agreement shall be governed by the laws of Maryland.  The Parties
agree that the state courts of the State of Maryland or, if the jurisdictional
prerequisites exist, the United States District Court for the District of
Maryland, shall have sole and exclusive jurisdiction and venue to hear and
determine any dispute or controversy arising under or concerning this Agreement.

 

19.       The parties do hereby acknowledge that they have read and understand
this Agreement.

 

20.       Employee acknowledges that the Company has advised him to consult with
an attorney prior to executing this Agreement, and that Employee has had full
and fair opportunity to do so.  Employee understands that he is responsible for
any and all expenses incurred in consulting with an attorney or for any other
assistance sought or obtained in connection with this Agreement.

 

21.       Employee does hereby acknowledge that he has signed this Agreement
freely and voluntarily.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Irving B. Yoskowitz does hereby execute this Agreement on
this 4th day of November, 2008.

 

 

 

/s/ Irving B. Yoskowitz

(Seal)


 


IRVING B. YOSKOWITZ


 


 


 


 


 

Received and accepted by:

CONSTELLATION ENERGY GROUP, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Charles A. Berardesco

(Seal)

 

Name:

Charles A. Berardesco

 

 

Title:

Senior Vice President

 

 

7

--------------------------------------------------------------------------------
